Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second angles in claims 1 and 8 and the angle of the spine in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract, lines 1-2 the phrase “Various embodiments for a knife having a bolster angle assist bevel that eliminates the need for an external jig are disclosed herein” is confusing because it appears to contain multiple embodiments and is not directed to the preferred embodiment. To make it clearer, the phrase should be deleted or amended sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “length of the bolster angle-assist jig portion extending from the bolster angle assist latitudinal start line toward the first blade end is about one-eighth of an inch to about 1 inch” in claim 5 fails to provide proper antecedent basis for the claimed subject matter, and the “the secondary bevel defining a first angle relative to the angle of the spine” in claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a primary bevel formed along the blade that transitions into a secondary bevel forming a cutting edge defining a first angle” that is confusing because it is unclear whether the first angle is defined by the cutting edge or between the primary and secondary bevels. Claim 8 has the same issue.
Claim 1, lines 11-12 “the bolster angle-assist Jig portion comprising a beveled surface defining a second angle” is unclear what the beveled surface relative with to form the second angle. Please note that the beveled surface is just a surface and the surface can not define an angle. Claim 8 has the same issue.
Claim 1 recites the term “a primary bevel…a secondary bevel…a bolster angle-assist jig portion” unclear because it is not recited what it is beveled or angled relative to, so it is not clear what scope should be given this term. Claims 2-3, 5-8 have the same issue. 

Claim 5 “the bolster angle assist latitudinal start line” lacks antecedent basis for the limitation in the claim.
Claim 5 is the term “about”. Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term might be. Is the “1-10” inch be considered as about 1/8 to about 1 inch?
Claim 6 “an angle” is unclear whether it refers to the second angle of claim 1 or an additional angle.
Claim 8 recites “the secondary bevel defining a first angle relative to the angle of the spine” is confusing and has two issues. First,  “the angle of the spine” lacks antecedent basis for the limitation in the claim. The recitation is indefinite because it is unclear where the angle is formed and relative with. Second, as the recitation is written, it is not clear where the first angle is. See Applicant’s Figure 1, the spine is a side “109” opposite the cutting edge 111; the second bevel is a surface “104” defining a first angle relative to the angle of the spine. Since the angle of the spine is unclear and the second bevel is on the cutting edge side opposite the spine side, it is unclear the relationship is between the second bevel and the spine that defines the first angle.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demers et al (US 2006/0117576) herein after Demers.
Regarding claim 1, as best understood, Demers shows a knife (there are many knife embodiments, for an example, a knife 100 in Figures 2, 3a-e), comprising: 
a blade (200) having a first blade end (where a bolster 300 starts, Figure 2) and a second blade end (210); a blade point (a tip or a point of the blade, Figure 2) defined at the second blade end; 
a spine (230) extending between the first blade end and the second blade end; 
a primary bevel formed along the blade that transitions into a secondary bevel forming a cutting edge (for an example, Figures 14A-D, the , the secondary bevel is a portion from the spine to the broken line and the secondary bevel is a portion from the broken line to the cutting edge) defining a first angle (a cutting edge angle or an angle is between left and right surfaces of the blade to form the cutting edge as seen in Figure 14D); and 
a bolster (300, Figure 2. See the start to end points of the bolster 300) formed adjacent the first blade end of the blade, the bolster comprising: 
a bolster angle-assist jig portion formed along the bolster (for an example, Figures 14A-D, the bolster angle-assist jig portion is a portion from the broken line to the cutting edge), wherein the bolster angle-assist Jig portion comprises a beveled surface (to form the cutting edge, Figures 14A-D) that defines a second angle, wherein the first angle of the secondary bevel is equal to the second angle of the beveled surface (the cutting edge 220 runs from the tip of the blade to the end point of the bolster and the cutting edge has the same angle as seen Figures 10D, 14D).
Regarding claim 2, Demers shows that the beveled surface of the bolster angle-assist jig portion terminates along a boundary line formed along the bolster (see the cutting edge portion and the broken line along the bolster, Figures 2 and 14A).
Regarding claim 3, Demers shows that the bolster angle-assist jig portion defines an angled surface (see Figure 14D, the portion from the broken line to the cutting edge is an angled surface to form the cutting edge).
Regarding claim 4, Demers shows a handle (500, Figure 2) adjacent to the bolster.
Regarding claim 7, Demers shows a second bolster angle-assist jig portion defined opposite the bolster angle-assist jig portion (see Figures 3A-E, the bolster 300 has left and right side, for example, the second bolster angle-assist jig portion is on right side of the knife and the bolster angle-assist jig portion is on left side of the knife as seen in Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Demers in view of Numata (US 2006/0207109).
Regarding claim 5, Demers shows all of the limitations as stated above including the length of the bolster angle-assist jig portion extending from a bolster angle assist latitudinal start line (see Figure 2, the start point or line of the bolster) toward the first blade end, but it is not clear one-eighth of an inch to 1 inch or not.
Numata shows a bolster (6) of a knife (Figure 6a) that is 20mm or less than one inch (Para. 66).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the knife to have a length of the bolster of Demers to have 20mm of a length of the bolster, as taught by Numata, in order to allow a user’s finger properly rest on surfaces of the bolster and the finger rest surfaces are inclined to gradually separate from the side surfaces of the blade plate (Para. 06 of Numata). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Demers in view of Hong (CN 106671142 A and Translation).
Regarding claim 6, Demers shows all of the limitations as stated above except that the beveled surface of the bolster angle-assist jig portion defines the angle of 5 degrees to 50 degrees (this is the cutting edge angle).
Hong shows a knife (Figures 1-2) having a cutting edge (3) of a blade (2), an angle of the blade is 16 degrees.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the knife of Demers to have 16 degrees of the cutting edge, as taught by Hong, in order to provide a sharp blade for cutting meat and vegetables (page 9, the second paragraph of Hong). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sandefur (US 2017/0320185) in view of Demers.
Regarding claim 8, there are numerous of unclear issues that discuss above, as best understood,  Sandefur shows a method for sharpening a knife (Figure 1), comprising: 
providing a knife (70, 53) comprising: a blade having a first blade end and a second blade end (Figure 1);
a blade point defined at the second blade end (Figure 1);
a spine (where the reference 53, Figure 1) extending between the first blade end and the second blade end;
a primary bevel formed along the blade transitions into a secondary bevel that forms a cutting edge that extends between the first blade end and the second blade end (Figure 1), the secondary bevel defining a first angle or an angle of a cutting edge;
contacting the second bevel against a sharpening stone (61); and
grinding the cutting edge of the blade across the sharpening stone.
However, Sandefur fails to discus specific structures of the blade including a bolster, a bolster angle-assist jig portion.
Demers shows the specific structures of the knife as discussed in claim 1 including a bolster, a bolster angle-assist jig portion, and other structures as claimed in claim 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the knife Sandefur to have specific structures of a knife including a bolster, a bolster angle-assist jig portion, as taught by Demers (see all limitations as stated in claim 1), in order to provide a bolster and an extra length of a cutting edge for a knife.
Since the bolster angle-assist jig portion is formed the cutting edge (Figure 2 of Demers), it allows contacting the beveled surface of the bolster angle-assist jig portion against a sharpening stone at the second angle and grinding the cutting edge of the blade across the sharpening stone at the second angle established by the beveled surface of the bolster angle-assist jig portion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US references: 20090100683, 11007657, 20200180172, 20200139563, 20190255717, 20180050434, 20170043488, D565359 each appears showing a bolster having a cutting edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                        7/15/2022